Response to Amendment
The amendment filed on 10/04/2021 presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
Newly submitted claims are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Applicant’s amendment of claim 12 has incorporated features of a non-elected species, i.e. claim 21
More specifically the limitation of wherein the guard feature is configured to receive an alternating (AC) signal with respect to the first metal feature or the second metal feature.

In the response to restriction filed January 14, 2021, Applicant responds:
The applicant elects Species IV without traverse. Claims 12-20, and 25-32 read on Species IV

Applicant clearly states that claims 12-20, and 25-32 read on Species IV.
Therefore, claims 21 and 23 were not elected and do not read on Species IV.

Furthermore, newly added claim 35 does not read on elected Species IV, FIG. 4.
FIG. 4 does not contain “a single device terminal” in FIG. 4, nor do the specification disclose “a single device terminal” for FIG. 4. 
Therefore, claim 35 does not read on elected Species IV, FIG. 4.

As such, Claims 12-21 23, 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, all claims are withdrawn from consideration as being directed to a non-elected invention.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute.
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822